           Case 1:20-cv-03515-PAE Document 48 Filed 11/13/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


IN RE JP MORGAN TREASURY FUTURES                             Case No. l:20-cv-03515 (PAE)
SPOOFING LITIGATION



         NOTICE AND ORDER OF WITHDRAWAL OF COUNSEL

         Pursuant to Local Rule 1.4 and subject to the approval of the Court, Plaintiff John Grace

hereby withdraws the appearance of Joseph Goldberg as counsel in the above-captioned action.

Plaintiff and the proposed class will continue to be represented in this matter by their remaining

counsel.



Dated: November 12, 2020                      /s/ Joseph Goldberg
                                              Joseph Goldberg (admitted pro hac vice)
                                              FREEDMAN BOYD HOLLANDER GOLDBERG
                                                URIAS & WARD P.A.
                                              20 First Plaza NW, Suite 700
                                              Albuquerque, NM 87102
                                              (505) 842-9960; Fax: (505) 842-0761
                                              jg@fbdlaw.com

                                              Counsel for Plaintiff John Grace


         SO ORDERED.


                                                 PaJA.�
                                              PAUL A. ENGELMAYER
                                              United States District Judge
           November 13
Dated:                         , 2020
         New York, New York
